Exhibit 10.2

 

 

 

Principal Amount: $847,500.00 Issue Date: September 27, 2019



 

SENIOR SECURED PROMISSORY NOTE

 

FOR VALUE RECEIVED, PREDICTIVE ONCOLOGY INC., a Delaware corporation
(hereinafter called the “Borrower”), as of September 27, 2019 (the “Issue
Date”), hereby promises to pay to the order of OASIS CAPITAL, LLC, a Puerto Rico
limited liability company, or its registered assigns (the “Holder”) the
principal sum of $847,500.00 (the “Principal Amount”), together with interest at
the rate of eight percent (8%) per annum (with the understanding that the
initial six months of such interest shall be guaranteed), at maturity or upon
acceleration or otherwise, as set forth herein (the “Note”). The cash
consideration to the Borrower for this Note is $700,000.00 (the “Consideration”)
in United States currency, due to the original issuance discount of $140,000.00
(the “OID”) and a $7,500.00 credit for Holder’s transactional expenses. The
Holder shall pay the Consideration within a reasonable amount of time of the
full execution of the securities purchase agreement (the “Purchase Agreement”)
and its ancillary transactional documents pursuant to which this Note is issued.
On the Issue Date, the outstanding principal amount under this Note shall be
$847,500.00, consisting of the Consideration plus the OID (as defined herein)
and the $7,500.00 credit for the Holder’s transactional expenses. The maturity
date of this Note shall be the date that is six (6) months from the Issue Date
(the “Maturity Date”), and is the date upon which the Principal Amount, as well
as any accrued and unpaid interest and other fees, shall be due and payable.
This Note may not be repaid in whole or in part except as otherwise explicitly
set forth herein. Any amount of principal or interest on this Note which is not
paid by the Maturity Date shall bear interest at the rate of the lesser of
(i) eighteen percent (18%) per annum or (ii) the maximum amount allowed by law,
from the due date thereof until the same is paid (“Default Interest”). Interest
shall commence accruing on the Issue Date and shall be computed on the basis of
a 365-day year and the actual number of days elapsed. All payments due shall be
made in lawful money of the United States of America. All payments shall be made
at such address as the Holder shall hereafter give to the Borrower by written
notice made in accordance with the provisions of this Note. Whenever any amount
expressed to be due by the terms of this Note is due on any day which is not a
business day, the same shall instead be due on the next succeeding day which is
a business day and, in the case of any interest payment date which is not the
date on which this Note is paid in full, the extension of the due date thereof
shall not be taken into account for purposes of determining the amount of
interest due on such date. As used in this Note, the term “business day” shall
mean any day other than a Saturday, Sunday or a day on which commercial banks in
the city of New York, New York are authorized or required by law or executive
order to remain closed.

 

This Note is free from all taxes, liens, claims and encumbrances with respect to
the issue thereof and shall not be subject to preemptive rights or other similar
rights of shareholders of the Borrower and will not impose personal liability
upon the holder thereof. Capitalized terms used in this Note shall have the
meanings set forth in the Purchase Agreement unless otherwise defined in this
Note.

 

This Note shall be a senior secured obligation of the Borrower, with priority
over all existing and future Indebtedness (as defined below) of the Borrower as
provided for herein; provided, that the Secured Party has granted a senior
security interest in the assets of Borrower to L2 Capital, LLC (“L2”) in
connection with that certain Amended and Restated Senior Secured Promissory Note
dated as of September 28, 2018 and amended and restated as of February 7, 2019
(the “L2 Note”). The obligations of the Borrower under this Note are secured
pursuant to the terms of the security agreement of even date herewith by and
among the Borrower and the Secured Party (as defined therein), and such security
interest includes but is not limited to all of the assets of the Borrower. So
long as the Borrower shall have any obligation under this Note, the Borrower
shall not (directly or indirectly through any Subsidiary or affiliate) incur or
suffer to exist or guarantee any Indebtedness that is senior to or pari passu
with (in priority of payment and performance) the Borrower’s obligations
hereunder, except for the L2 Note. For purposes of this paragraph, the term
“Borrower” shall include any Subsidiary of the Borrower in addition to the
Borrower. As used herein, the term “Indebtedness” means (a) all indebtedness of
the Borrower for borrowed money or for the deferred purchase price of property
or services, including any type of letters of credit, but not including deferred
purchase price obligations in place as of the Issue Date and as disclosed in the
SEC Documents or obligations to trade creditors incurred in the ordinary course
of business, (b) all obligations of the Borrower evidenced by notes, bonds,
debentures or other similar instruments, (c) purchase money indebtedness
hereafter incurred by the Borrower to finance the purchase of fixed or capital
assets, including all capital lease obligations of the Borrower which do not
exceed the purchase price of the assets funded, (d) all guarantee obligations of
the Borrower in respect of obligations of the kind referred to in clauses (a)
through (c) above that the Borrower would not be permitted to incur or enter
into, and (e) all obligations of the kind referred to in clauses (a) through (d)
above that the Borrower is not permitted to incur or enter into that are secured
and/or unsecured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured and/or unsecured by) any lien or
encumbrance on property (including accounts and contract rights) owned by the
Borrower, whether or not the Borrower has assumed or become liable for the
payment of such obligation.

 



 

 

 

The following additional terms shall also apply to this Note:

 

ARTICLE I. [INTENTIONALLY OMITTED]

 

ARTICLE II. CERTAIN COVENANTS

 

2.1               Distributions on Capital Stock. So long as the Borrower shall
have any obligation under this Note, the Borrower shall not without the Holder’s
written consent (a) pay, declare or set apart for such payment, any dividend or
other distribution (whether in cash, property or other securities) on shares of
capital stock other than dividends on shares of Common Stock solely in the form
of additional shares of Common Stock or (b) directly or indirectly or through
any Subsidiary make any other payment or distribution in respect of its capital
stock except for distributions pursuant to any shareholders’ rights plan which
is approved by a majority of the Borrower’s disinterested directors.

 

2.2               Restriction on Stock Repurchases. So long as the Borrower
shall have any obligation under this Note, the Borrower shall not without the
Holder’s written consent redeem, repurchase or otherwise acquire (whether for
cash or in exchange for property or other securities or otherwise) in any one
transaction or series of related transactions any shares of capital stock of the
Borrower or any warrants, rights or options to purchase or acquire any such
shares.

 

ARTICLE III. EVENTS OF DEFAULT

 

The occurrence of any of the following shall each constitute an “Event of
Default”, with no right to notice or the right to cure except as specifically
stated:

 

3.1               Failure to Pay Principal or Interest. The Borrower fails to
pay the principal hereof or interest thereon when due on this Note, whether at
the Maturity Date, upon acceleration, or otherwise.

 



 2 

 

 

3.2               Reserve/Issuance Failures. The Borrower fails to reserve a
sufficient amount of shares of Common Stock as required under the terms of the
Purchase Agreement, fails to issue shares of Common Stock to the Holder (or
announces or threatens in writing that it will not honor its obligation to do
so) upon exercise by the Holder of the conversion rights of the Holder in
accordance with the terms of any securities of the Borrower held by the Holder,
fails to transfer or cause its transfer agent to transfer (issue)
(electronically or in certificated form) shares of Common Stock issued to the
Holder upon conversion of or otherwise pursuant to any securities of the
Borrower held by the Holder as and when required by such securities, the
Borrower directs its transfer agent not to transfer or delays, impairs, and/or
hinders its transfer agent in transferring (or issuing) (electronically or in
certificated form) shares of Common Stock to be issued to the Holder upon
conversion of or otherwise pursuant to any securities of the Borrower held by
the Holder as and when required by such securities, or fails to remove (or
directs its transfer agent not to remove or impairs, delays, and/or hinders its
transfer agent from removing) any restrictive legend (or to withdraw any stop
transfer instructions in respect thereof) on any shares of Common Stock issued
to the Holder upon conversion of or otherwise pursuant to any securities of the
Borrower held by the Holder as and when required by such securities (or makes
any written announcement, statement or threat that it does not intend to honor
the obligations described in this paragraph) and any such failure shall continue
uncured (or any written announcement, statement or threat not to honor its
obligations shall not be rescinded in writing) for two (2) business days after
the Holder shall have delivered an applicable notice of conversion or exercise.
It is an obligation of the Borrower to remain current in its obligations to its
transfer agent. It shall be an event of default of this Note, if a conversion of
any securities held by the Holder is delayed, hindered or frustrated due to a
balance owed by the Borrower to its transfer agent. If at the option of the
Holder, the Holder advances any funds to the Borrower’s transfer agent in order
to process a conversion or exercise (excluding for the avoidance of doubt, the
conversion price which is the Holder’s obligation to pay), such advanced funds
shall be paid by the Borrower to the Holder within five (5) business days,
either in cash or as an addition to the balance of this Note, and such choice of
payment method is at the discretion of the Borrower.

 

3.3               Breach of Covenants. The Borrower breaches any covenant or
other term or condition contained in this Note or any other documents entered
into between the Borrower and the Holder and such breach continues for a period
of three (3) days after written notice thereof to the Borrower from the Holder
or after five (5) days after the Borrower should have been aware of the breach.

 

3.4               Breach of Representations and Warranties. Any representation
or warranty of the Borrower made in this Note or in any agreement, statement or
certificate given in writing pursuant hereto or in connection herewith, or in
connection with the Purchase Agreement or any Transaction Document, shall be
false or misleading in any material respect when made and the breach of which
has (or with the passage of time will have) a material adverse effect on the
rights of the Holder with respect to this Note.

 

3.5               Receiver or Trustee. The Borrower or any Subsidiary of the
Borrower shall make an assignment for the benefit of creditors, or apply for or
consent to the appointment of a receiver or trustee for it or for a substantial
part of its property or business, or such a receiver or trustee shall otherwise
be appointed.

 

3.6               Judgments. Any money judgment, writ or similar process shall
be entered or filed against the Borrower or any Subsidiary of the Borrower or
any of their respective property or other assets for more than $100,000, and
shall remain unvacated, unbonded or unstayed for a period of ten (10) days
unless otherwise consented to by the Holder, which consent will not be
unreasonably withheld.

 

3.7               Bankruptcy. Bankruptcy, insolvency, reorganization or
liquidation proceedings or other proceedings, voluntary or involuntary, for
relief under any bankruptcy law or any law for the relief of debtors shall be
instituted by or against the Borrower or any Subsidiary of the Borrower and, in
the case of involuntary proceedings, have not been dismissed within 61 days.

 



 3 

 

 

3.8               Delisting of Common Stock on the Trading Market. The Borrower
shall fail to maintain the listing or quotation of the Common Stock on the
Trading Market. “Trading Market” means the NASDAQ stock market.

 

3.9               Failure to Comply with the Exchange Act. The Borrower shall
fail to comply in any material respect with the reporting requirements of the
Exchange Act (including but not limited to becoming delinquent in its filings),
and/or the Borrower shall cease to be subject to the reporting requirements of
the Exchange Act.

 

3.10           Liquidation. The Borrower commences any dissolution, liquidation,
or winding up of Borrower or any substantial portion of its business.

 

3.11           Cessation of Operations. The Borrower ceases operations or
Borrower admits it is otherwise generally unable to pay its debts as such debts
become due, provided, however, that any disclosure of the Borrower’s ability to
continue as a “going concern” shall not be an admission that the Borrower cannot
pay its debts as they become due.

 

3.12           Financial Statement Restatement. The Borrower replaces its
auditor, or restates any financial statements filed by the Borrower with the SEC
for any date or period from two years prior to the Issue Date of this Note and
until this Note is no longer outstanding, if the result of such restatement
would, by comparison to the unrestated financial statements, have constituted a
material adverse effect on the Borrower or the rights of the Holder with respect
to this Note.

 

3.13           Replacement of Transfer Agent. In the event that the Borrower
replaces its transfer agent, and the Borrower fails to provide prior to the
effective date of such replacement, a fully executed Irrevocable Transfer Agent
Instructions (including but not limited to the provision to irrevocably reserve
shares of Common Stock under Section 5(i) of the Purchase Agreement) signed by
the successor transfer agent to Borrower and the Borrower that reserves 300% of
the total amount of shares previously held in reserve for the Borrower’s
immediately preceding transfer agent.

 

3.14           Cross-Default. Notwithstanding anything to the contrary contained
in this Note or the other related or companion documents, a breach or default by
the Borrower of any covenant or other term or condition contained in any other
agreements or financial instrument, including but not limited to the Transaction
Documents, as well as all convertible promissory notes currently issued, or
hereafter issued, by the Borrower, to the Holder or any 3rd party (the “Other
Agreements”), shall, at the option of the Holder, be considered a default under
this Note, in which event the Holder shall be entitled to apply all rights and
remedies of the Holder under the terms of this Note by reason of a default under
said Other Agreement or hereunder.

 

3.15           Inside Information. Any attempt by the Borrower or its officers,
directors, and/or affiliates to transmit, convey, disclose, or any actual
transmittal, conveyance, or disclosure by the Borrower or its officers,
directors, and/or affiliates of, material non-public information concerning the
Borrower, to the Holder or its successors and assigns, which is not immediately
cured by Borrower’s filing of a Form 8-K pursuant to Regulation FD on that same
date.

 

3.16           No bid. The lowest Trading Price on the Trading Market for the
Common Stock is equal to or less than $0.01. “Trading Price” means, for any
security as of any date, the lowest VWAP price on the Trading Market as reported
by a reliable reporting service designated by the Holder (i.e., www.Nasdaq.com)
or, if Nasdaq is not the principal trading market for such security, on the
principal securities exchange or trading market where such security is listed or
traded or, if the lowest intraday trading price of such security is not
available in any of the foregoing manners, the lowest intraday price of any
market makers for such security that are quoted on the OTC Markets.

 



 4 

 

 

3.17           Prohibition on Debt and Variable Securities. The Borrower,
without written consent of the Holder, issues any Variable Security (as defined
herein), unless (i) the Borrower is permitted to pay off this Note in cash at
the time of the issuance of the respective Variable Security and (ii) the
Borrower pays off this Note, pursuant to the terms of this Note, in cash at the
time of the issuance of the respective Variable Security. A “Variable Security”
shall mean any security issued by the Borrower, not subject to a floor price
that is within fifty percent (50%) of the then current market price of the
Common Stock, that (i) has or may have conversion rights of any kind,
contingent, conditional or otherwise in which the number of shares that may be
issued pursuant to such conversion right varies with the market price of the
Common Stock; (ii) is or may become convertible into Common Stock (including
without limitation convertible debt, warrants or convertible preferred stock),
with a conversion or exercise price that varies with the market price of the
common stock, even if such security only becomes convertible or exercisable
following an event of default, the passage of time, or another trigger event or
condition; or (iii) was issued or may be issued in the future in exchange for or
in connection with any contract, security, or instrument, whether convertible or
not, where the number of shares of Common Stock issued or to be issued is based
upon or related in any way to the market price of the Common Stock, including,
but not limited to, Common Stock issued in connection with a Section 3(a)(9)
exchange, a Section 3(a)(10) settlement, or any other similar settlement or
exchange. Notwithstanding the foregoing, the Borrower shall not be deemed to be
in default under this subsection to the extent that it issues securities in
compliance with obligations under written transaction documents that existed,
unaltered, prior to the Issue Date.

 

UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT SPECIFIED IN SECTION 3.2, UPON
WRITTEN DEMAND BY THE HOLDER THIS NOTE SHALL BECOME IMMEDIATELY DUE AND PAYABLE
AND THE BORROWER SHALL PAY TO THE HOLDER, IN FULL SATISFACTION OF ITS
OBLIGATIONS HEREUNDER, AN AMOUNT EQUAL TO: (Y) THE DEFAULT AMOUNT (AS DEFINED
HEREIN); MULTIPLIED BY (Z) TWO (2). Upon the occurrence of any Event of Default
specified in Sections 3.1, 3.3, 3.4, 3.5, 3.6, 3.7, 3.8, 3.9, 3.10, 3.11, 3.12,
3.13, 3.14, 3.15, 3.16, and/or this 3.17, solely upon written demand by the
Holder, this Note shall become immediately due and payable and the Borrower
shall pay to the Holder, in full satisfaction of its obligations hereunder, an
amount equal to 135% (plus an additional 5% per each additional Event of Default
that occurs hereunder) multiplied by the then outstanding entire balance of this
Note (including principal and accrued and unpaid interest) plus Default Interest
from the date of the Event of Default, if any, plus any amounts owed to the
Holder pursuant to this Section 3.17 (collectively, in the aggregate of all of
the above, the “Default Amount”), and all other amounts payable hereunder shall
immediately become due and payable, all without demand, presentment or notice,
all of which hereby are expressly waived, together with all costs, including,
without limitation, legal fees and expenses, of collection, and the Holder shall
be entitled to exercise all other rights and remedies available at law or in
equity.

 

ARTICLE IV. MISCELLANEOUS

 

4.1               Failure or Indulgence Not Waiver. No failure or delay on the
part of the Holder in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privileges. All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

 



 5 

 

 

4.2               Notices. All notices, demands, requests, consents, approvals,
and other communications required or permitted hereunder shall be in writing
and, unless otherwise specified herein, shall be (i) personally served,
(ii) deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery or electronic transmission by
e-mail addressed as set forth below or to such other address as such party shall
have specified most recently by written notice. Any notice or other
communication required or permitted to be given hereunder shall be deemed
effective (a) upon hand delivery, or upon electronic transmission by e-mail
delivery, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be:

 

If to the Borrower, to:

 

PREDICTIVE ONCOLOGY INC.
2915 Commers Drive,

Suite 900

Eagan, MM 55121Attention: Robert Myers, CFO

E-mail: rmyers@skylinemedical.com

Phone: 651-389-4508

 

 

With a copy (which shall not constitute notice) to:

 

Maslon LLP

3300 Wells Fargo Center, 90 South Seventh Street

Minneapolis, MN 55402

E-mail: martin.rosenbaum@maslon.com

Attention: Martin R. Rosenbaum, Esq.

Phone: 612-672-8326

 

If to the Holder:

 

OASIS CAPITAL, LLC

208 Ponce de Leon Ave, Suite 1600

San Juan, PR 00918

E-mail: adam@oasis-cap.com

Attention: Adam Long, Managing Partner

Phone: 816.960.0100

 

with a copy to that shall not constitute notice:

 

K&L Gates LLP

200 S. Biscayne Blvd., Ste. 3900

Miami, FL 33131

Attention: John D. Owens, III, Esq.

e-mail: john.owens@klgates.com

 

4.3               Amendments. This Note and any provision hereof may only be
amended by an instrument in writing signed by the Borrower and the Holder. The
term “Note” and all reference thereto, as used throughout this instrument, shall
mean this instrument as originally executed, or if later amended or
supplemented, then as so amended or supplemented.

 



 6 

 

 

4.4               Assignability. This Note shall be binding upon the Borrower
and its successors and assigns, and shall inure to be the benefit of the Holder
and its successors and assigns. Notwithstanding anything to the contrary herein,
the rights, interests or obligations of the Borrower hereunder may not be
assigned, by operation of law or otherwise, in whole or in part, by the Borrower
without the prior signed written consent of the Holder, which consent may be
withheld at the sole discretion of the Holder (any such assignment or transfer
shall be null and void if the Borrower does not obtain the prior signed written
consent of the Holder). This Note or any of the severable rights and obligations
inuring to the benefit of or to be performed by Holder hereunder may be assigned
by Holder to a third party, in whole or in part, without the need to obtain the
Borrower’s consent thereto. Each transferee of this Note must be an “accredited
investor” (as defined in Rule 501(a) of the Securities Act). Notwithstanding
anything in this Note to the contrary, this Note may be pledged as collateral in
connection with a bona fide margin account or other lending arrangement.

 

4.5               Cost of Collection. If default is made in the payment of this
Note, the Borrower shall pay the Holder hereof costs of collection, including
reasonable attorneys’ fees.

 

4.6               Governing Law. This Note shall be governed by and interpreted
in accordance with the laws of the State of Kansas without regard to the
principles of conflicts of law (whether of the State of Kansas or any other
jurisdiction).

 

4.7               Arbitration. Any disputes, claims, or controversies arising
out of or relating to this Note, or the transactions, contemplated thereby, or
the breach, termination, enforcement, interpretation or validity thereof,
including the determination of the scope or applicability of this Note to
arbitrate, shall be referred to and resolved solely and exclusively by binding
arbitration to be conducted before the Judicial Arbitration and Mediation
Service (“JAMS”), or its successor pursuant to the expedited procedures set
forth in the JAMS Comprehensive Arbitration Rules and Procedures (the “Rules”),
including Rules 16.1 and 16.2 of those Rules. The arbitration shall be held in
New York, New York, before a tribunal consisting of three (3) arbitrators each
of whom will be selected in accordance with the “strike and rank” methodology
set forth in Rule 15. Either party to this Note may, without waiving any remedy
under this Note, seek from any federal or state court sitting in the State of
Kansas any interim or provisional relief that is necessary to protect the rights
or property of that party, pending the establishment of the arbitral tribunal.
The costs and expenses of such arbitration shall be paid by and be the sole
responsibility of the Borrower, including but not limited to the Holder’s
attorneys’ fees, and each arbitrator’s fees. The arbitrators’ decision must set
forth a reasoned basis for any award of damages or finding of liability. The
arbitrators’ decision and award will be made and delivered as soon as reasonably
possible and in any case within sixty (60) days’ following the conclusion of the
arbitration hearing and shall be final and binding on the parties and may be
entered by any court having jurisdiction thereof. Notwithstanding the foregoing,
the choice of arbitration shall not limit the Holder’s exercise of remedies
under the Uniform Commercial Code.

 

4.8               JURY TRIAL WAIVER. THE BORROWER AND THE HOLDER HEREBY WAIVE A
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE
PARTIES HERETO AGAINST THE OTHER IN RESPECT OF ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH THIS NOTE.

 

4.9               Certain Amounts. Whenever pursuant to this Note the Borrower
is required to pay an amount in excess of the outstanding Principal Amount (or
the portion thereof required to be paid at that time) plus accrued and unpaid
interest plus Default Interest on such interest, the Borrower and the Holder
agree that the actual damages to the Holder from the receipt of cash payment on
this Note may be difficult to determine and the amount to be so paid by the
Borrower represents stipulated damages and not a penalty.

 



 7 

 

 

4.10           Remedies. The Borrower acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder, by vitiating
the intent and purpose of the transaction contemplated hereby. Accordingly, the
Borrower acknowledges that the remedy at law for a breach of its obligations
under this Note will be inadequate and agrees, in the event of a breach or
threatened breach by the Borrower of the provisions of this Note, that the
Holder shall be entitled, in addition to all other available remedies at law or
in equity, and in addition to the penalties assessable herein, to an injunction
or injunctions restraining, preventing or curing any breach of this Note and to
enforce specifically the terms and provisions thereof, without the necessity of
showing economic loss and without any bond or other security being required.

 

4.11           Section 3(a)(10) Transactions. If at any time while this Note is
outstanding, the Borrower enters into a transaction structured in accordance
with, based upon, or related or pursuant to, in whole or in part,
Section 3(a)(10) of the Securities Act (a “3(a)(10) Transaction”), then a
liquidated damages charge of 100% of the outstanding principal balance of this
Note at that time, will be assessed and will become immediately due and payable
to the Holder, either in the form of cash payment, an addition to the balance of
this Note, or a combination of both forms of payment, as determined by the
Holder. The damages resulting from such a 3(a)(10) Transaction and the potential
sale of shares of the Borrower’s capital stock resulting therefrom into the
capital markets are difficult if not impossible to quantify. Accordingly, the
parties acknowledge that the liquidated damages provision contained in this
Section 4.11 are justified. The liquidated damages charge in this Section 4.11
shall be in addition to, and not in substitution of, any of the other rights of
the Holder under this Note.

 

4.12           Restriction on Section 3(a)(9) Transactions. So long as this Note
is outstanding, the Borrower shall not enter into any 3(a)(9) Transaction with
any party other than the Holder, without prior written consent of the Holder. In
the event that the Borrower does enter into, or makes any issuance of Common
Stock related to a 3(a)(9) Transaction while this Note is outstanding, a
liquidated damages charge of 25% of the outstanding principal balance of this
Note, but not less than $15,000, will be assessed and will become immediately
due and payable to the Holder at its election in the form of cash payment or
addition to the balance of this Note. “3(a)(9) Transaction” means a transaction
structured in accordance with, based upon, or related or pursuant to, in whole
or in part, Section 3(a)(9) of the Securities Act. The damages resulting from
such a 3(a)(9) Transaction and the potential sale of shares of the Borrower’s
capital stock resulting therefrom into the capital markets are difficult if not
impossible to quantify. Accordingly, the parties acknowledge that the liquidated
damages provision contained in this Section 4.12 are justified. The liquidated
damages charge in this Section 4.12 shall be in addition to, and not in
substitution of, any of the other rights of the Holder under this Note.

 

4.13           Usury. If it shall be found that any interest or other amount
deemed interest due hereunder violates the applicable law governing usury, the
applicable rate of interest due hereunder shall automatically be lowered to
equal the maximum rate of interest permitted under applicable law. The Borrower
covenants (to the extent that it may lawfully do so) that it shall not at any
time insist upon, plead, or in any manner whatsoever claim or take the benefit
or advantage of, any stay, extension or usury law or other law which would
prohibit or forgive the Borrower from paying all or any portion of the principal
of or interest on this Note as contemplated herein, wherever enacted, now or at
any time hereafter in force, or which may affect the covenants or the
performance of this Note, and the Borrower (to the extent it may lawfully do so)
hereby expressly waives all benefits or advantage of any such law, and covenants
that it will not, by resort to any such law, hinder, delay or impede the
execution of any power herein granted to the Holder, but will suffer and permit
the execution of every such as though no such law has been enacted.

 



 8 

 

 

4.14           Prepayment. Notwithstanding anything to the contrary contained in
this Note, the Borrower may repay all or any portion of the total amount
outstanding under this Note prior to the Maturity Date, by making a payment to
the Holder of an amount in cash equal to 120% multiplied by the full payment
amount. In order to prepay this Note, the Borrower shall provide notice to the
Holder seven (7) business days prior to such respective prepayment date, and the
Holder must receive such repayment within nine (9) business days of the Holder’s
receipt of the respective repayment notice, but not sooner than seven (7)
business days from the date of notice.

 

4.15           Terms of Future Financings. So long as this Note is outstanding,
upon any issuance by the Borrower or any of its Subsidiaries of any security
with any term more favorable to the holder of such security or with a term in
favor of the holder of such security that was not similarly provided to the
Holder in this Note, then the Borrower shall notify the Holder of such
additional or more favorable term and such term, at Holder’s option, shall
become a part of the transaction documents with the Holder. The types of terms
contained in another security that may be more favorable to the holder of such
security include, but are not limited to, terms addressing prepayment rate,
interest rates, original issue discounts, and warrant coverage.

 

 

 

** signature page to follow **

 

 

 

 

 



 9 

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by
its duly authorized officer on the Issue Date.

 



PREDICTIVE ONCOLOGY INC.             By:     Name: Bob Myers   Title: CFO      
      Accepted by:         OASIS CAPITAL, LLC             By:     Name: Adam
Long   Title: Managing Partner  



 

 

 

 



** Signature Page to Senior Secured Promissory Note **



 

